—Judgment unanimously affirmed. Memorandum: The record establishes that defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Hidalgo, 91 NY2d 733, 736; People v Callahan, 80 NY2d 273, 280). That waiver encompasses the contention of defendant regarding the denial of his suppression motion (see, People v Outling, 231 AD2d 911, lv denied 89 NY2d 945). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Attempted Burglary, 3rd Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.